Case 1:13-cr-00879-KPF Document 79 Filed 06/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee eee 4
UNITED STATES OF AMERICA, :
Plaintiff, : 13 Cr. 879 (KPF)
v. : ORDER
SHAKEEM MARTIN, :
Defendant. .
wane eee nnn ee 4

KATHERINE POLK FAILLA, District Judge:

It is hereby ORDERED, that the defendant, Shakeem Martin, USM# 69969-
054, is hereby remanded to the custody of the United States Marshal.

SO ORDERED.

Dated: June 17, 2021

New York, New York Whar ya Fale

KATHERINE POLK FAILLA
United States District Judge

 

 
